UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CITIZENS CONCERNED ABOUT JET
NOISE, INCORPORATED, a Virginia
non-stock corporation,
Plaintiff-Appellant,

v.                                                                     No. 99-1887

JOHN H. DALTON, in his official
capacity as Secretary of the Navy;
UNITED STATES OF AMERICA,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
Rebecca B. Smith, District Judge.
(CA-98-800-2)

Argued: June 7, 2000

Decided: July 19, 2000

Before WILKINSON, Chief Judge, NIEMEYER, Circuit Judge,
and Robert R. BEEZER, Senior Circuit Judge of the
United States Court of Appeals for the Ninth Circuit,
sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Jack Elmer Ferrebee, JACK E. FERREBEE, P.C., Vir-
ginia Beach, Virginia, for Appellant. Robert Harris Oakley, Environ-
ment & Natural Resources Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees. ON
BRIEF: Lois J. Schiffer, Assistant Attorney General, Jack Haugrud,
Ellen Durkee, Andrew Mergen, Environment & Natural Resources
Division, UNITED STATES DEPARTMENT OF JUSTICE, Wash-
ington, D.C., for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Citizens Concerned About Jet Noise appeal the district court's
summary judgment in favor of John Dalton, Secretary of the Navy
("the Navy"). We review the court's decision de novo. See Fayette-
ville Area Chamber of Commerce v. Volpe, 515 F.2d 1021, 1024 (4th
Cir. 1975). We have jurisdiction pursuant to 28 U.S.C. § 1291, and
we affirm.

Citizens Concerned About Jet Noise, which is comprised of resi-
dents who live within the accident potential zones and noise corridors
surrounding Oceana's Naval Air Station in Virginia Beach, Virginia,
challenge the adequacy of the Final Environmental Impact Statement
produced by the Navy pursuant to the National Environmental Policy
Act, 42 U.S.C. §§ 4321-4370d, and supported by an approximately
51,000 page administrative record. The Final Environmental Impact
Statement was conducted to assist in the reassignment of 180 F/A-18
C/D aircraft from Cecil Air Field, Florida, which was to be closed by
the end of 1999. The Navy identified five alternative realignment sce-
narios to be compared in the Final Environmental Impact Statement
based on the three military air fields (Naval Air Station Oceana,
Marine Corps Air Station Cherry Point, and Marine Corps Air Station
Beaufort) determined to have the necessary capacity and infrastruc-
ture to support reassignment. The second scenario was eventually

                    2
selected according to which 24 aircraft were sent to Marine Corps Air
Station Beaufort and 156 were sent to Naval Air Station Oceana.

Citizens Concerned About Jet Noise argue that the Final Environ-
mental Impact Statement informing this decision was inadequate
because the document did not 1) discuss an appropriate range of alter-
natives, 2) contain a safety analysis, 3) analyze sufficiently the impact
of noise, 4) disclose known costs or identify and measure reasonably
foreseeable costs, and 5) include in the cumulative effects analysis the
possible future upgrade of the realigned aircraft. The latter two com-
plaints present the most serious challenges.

Citizens Concerned About Jet Noise assert that the Navy projected
enormous economic benefits for the community without assessing or
disclosing known or reasonably foreseeable costs. Specifically, Citi-
zens Concerned About Jet Noise contend that the Final Environmen-
tal Impact Statement should have included mitigation costs of sound
attenuation to private residences and schools as well as the projected
decrease in the value of property located within the accident potential
zones.

It was not arbitrary, capricious or unreasonable for the Navy to
exclude this information. See Robertson v. Methow Valley Citizens
Council, 490 U.S. 332, 354 (1989) (holding Environmental Impact
Statement adequate without fully developed mitigation plan); Town of
Norfolk v. EPA, 761 F. Supp. 867, 887 (D. Mass. 1991) (holding that
failure to place a dollar value on possible decrease in property value
was not unreasonable). The Final Environmental Impact Statement
noted generally that mitigation costs would be significant. The Navy
was not required to provide specific estimates because it did not have
the authority to expend federal funds on improvements to state, local
or private property.

Citizens Concerned About Jet Noise also dispute the adequacy of
the Final Environmental Impact Statement's cumulative impact analy-
sis. Citizens Concerned About Jet Noise assert that it was reasonably
foreseeable that the Navy would be replacing the F-14 and F/A-18
C/D aircraft with F/A-18 E/F and that the Final Environmental Impact
Statement did not sufficiently discuss the environmental impact of
this action.

                     3
The Final Environmental Impact Statement noted the likely future
replacement of current aircraft with the F/A-18 E/Fs. It reported some
of the expected changes that could result with respect to air quality
and noise impact but indicated that a more detailed analysis was not
possible until the future mix of E/F and C/D models was determined.
Once a schedule of replacement was formally adopted, the Navy
acknowledged that another Environmental Impact Statement would
be necessary.

Citizens Concerned About Jet Noise contend that the exclusion of
the more detailed analysis was arbitrary and capricious because the
Navy knew the replacement schedule as evidenced by programming
and budgetary materials. It is undisputed, however, that at the time the
Final Environmental Impact Statement was drafted, the Navy had not
issued any formal proposed action to place F/A-18 E/F aircraft at
Naval Air Station Oceana. Even if the Navy could have conducted a
more thorough cumulative impact analysis, given that the Navy plans
to develop an Environmental Impact Statement for the replacement
action, it would be duplicative for this court to order it to perform a
supplemental Environmental Impact Statement at this time. See North
Carolina v. FAA, 957 F.2d 1125, 1131 (4th Cir. 1992).

The district court's well-reasoned opinion sufficiently discussed
Citizens Concerned About Jet Noise's other challenges to the Final
Environmental Impact Statement. The Navy complied with the proce-
dural requirements of the National Environmental Policy Act; the
Final Environmental Impact Statement was adequate.

AFFIRMED

                    4